Exhibit 10.1
 
 
 
GENERAL RELEASE AND WAIVER


1.       Barnes & Noble, Inc. (the “Company”) and Ronald D. Boire (“Employee”)
hereby acknowledge and agree that:  (a) Employee’s employment with the Company
terminated on August 16, 2016 (the “Termination Date”); and (b) this General
Release and Waiver (“Release”) is intended to settle all claims between Employee
and the Company in accordance with the terms set forth below.


2.       Employee acknowledges and agrees that:  (a) Employee’s executing this
Release is a condition precedent to the Company’s obligation to pay (and the
Employee’s right to retain) $4,825,600 to Employee (the “Release Payment”), less
all applicable withholding and other applicable taxes and deductions, (b) the
Release Payment is adequate consideration for this Release and (c) any monetary
or other benefits that, prior to the execution of this Release, Employee may
have earned or accrued, or to which Employee may have been entitled, have been
paid or such payments or benefits have been released, waived or settled by
Releasor (as defined below) except as expressly provided in this Release.   For
the avoidance of doubt, Employee acknowledges and agrees that immediately
following the Termination Date, Employee forfeited all Employee’s equity awards
that were granted to Employee by the Company.  Such equity awards were the
368,098 sign-on restricted stock units granted to Employee by the Company on
September 8, 2015 and the 143,540 restricted stock units and 143,540
performance-based stock units granted to Employee by the Company on July 14,
2016.


3.       The Company shall pay Employee (or, should he die prior to such
payment, to the applicable Releasor (as defined below)) the Release Payment by
direct deposit or wire transfer into Employee’s account within five (5) business
days after the expiration of the Revocation Period (as defined below).


4.       (a)  THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL
EXISTING AND POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY
INCLUDED WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS
RELEASE, EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.


(b)       In consideration of Employee’s receipt and acceptance of the Release
Payment from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (Employee, collectively
with Employee’s heirs, executors, administrators, successors and assigns on
Employee’s behalf, the “Releasors”), hereby irrevocably, unconditionally and
generally releases the Company, its current and former officers, directors,
shareholders, trustees, parents, members, managers, affiliates, subsidiaries,
branches, divisions, benefit plans, agents, attorneys, advisors, counselors and
employees, and the current and former officers, directors, shareholders, agents,
attorneys, advisors, counselors and employees of any such parent, affiliate,
subsidiary, branch or division of the Company and the heirs, executors,
administrators, receivers, successors and assigns of all of the foregoing (each,
a “Releasee”), from or in connection with, and hereby waives and/or settles,
except as provided in Section 4(c), any and all actions, causes of action,
suits, debts, dues, sums of money, accounts, controversies, agreements,
promises, damages, judgments, executions, or any liability, claims or demands,
known or unknown and of any nature whatsoever, whether or not related to
employment, and which the Releasors ever had, now has or hereafter can, shall or
may have as of the date of this Release, including, without limitation, (i) any
rights and/or
 
 

--------------------------------------------------------------------------------

 
 
claims arising under any contract, express or implied, written or oral,
including, without limitation, the employment letter agreement, dated as of July
1, 2015, between Employee and the Company (the “Employment Agreement”); (ii) any
rights and/or claims arising under any applicable foreign, Federal, state, local
or other statutes, orders, laws, ordinances, regulations or the like, or case
law, that relate to employment or employment practices, including, without
limitation, family and medical, and/or, specifically, that prohibit
discrimination based upon age, race, religion, sex, color, creed, national
origin, sexual orientation, marital status, disability, medical condition,
pregnancy, veteran status or any other unlawful bases, including, without
limitation, the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, as amended, the Civil Rights Acts of 1866 and 1871, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family Medical Leave Act of 1993, as
amended, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar applicable statutes, orders, laws, ordinances,
regulations or the like, or case law, of the State of New York and any State in
which any Releasee is subject to jurisdiction, or any political subdivision
thereof, including, without limitation, the New York State Human Rights Law, the
New York State Labor Law and the New York City Human Rights Law, and all
applicable rules and regulations promulgated pursuant to or concerning any of
the foregoing statutes, orders, laws, ordinances, regulations or the like; (iii)
any waivable rights and/or claims relating to wages and hours, including under
state or local labor or wage payment laws; (iv) any rights and/or claims to
benefits that Employee may have or become entitled to receive under any
severance, termination, change of control, bonus or similar policy, plan,
program, agreement or similar or related arrangements, including, without
limitation, any offer letter, letter agreement or employment agreement between
Employee and the Company; (v) any rights and/or claims that Employee may have to
receive any equity in the Company (whether restricted or unrestricted) in the
future; and (vi) and any rights and/or claims for attorneys’ fees. Employee
agrees not to challenge or contest the reasonableness, validity or
enforceability of this Release.
 
(c)        Notwithstanding the foregoing, Employee does not release any Releasee
from any of the following rights and/or claims: (i) any rights and/or claims
Employee may have that arise after the date Employee signs this Release; (ii)
any rights and/or claims that by law cannot be waived by private agreement;
(iii) Employee’s right to file a charge with or participate in any investigation
or proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy or any rights or claims to
indemnification or defense pursuant to any governing document of the Company or
any Releasee; (vi) any rights and/or claims to enforce the Employment Agreement
in accordance with its terms, subject to the terms of this Release; or (vii) any
rights and/or claims to enforce this Release.


5.       (a)   THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL
EXISTING AND POTENTIAL CLAIMS OF THE TYPE SPECIFIED THEREIN THAT THE COMPANY AND
ITS CONTROLLED SUBSIDIARIES (THE “EMPLOYER”) MAY HAVE AGAINST RELEASOR.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)       The Employer hereby irrevocably, unconditionally and generally
releases the Releasors, from or in connection with, and hereby waives and/or
settles, except as provided in Section 5(c), any and all actions, causes of
action, suits, debts, dues, sums of money, accounts, controversies, agreements,
promises, damages, judgments, executions, or any liability, claims or demands,
known or unknown and of any nature whatsoever, whether or not related to
employment, and which the Employer ever had, now has or hereafter can, shall or
may have as of the date of this Release, including, without limitation, (i) any
rights and/or claims arising under any contract, express or implied, written or
oral, including, without limitation, the Employment Agreement; (ii) any rights
and/or claims arising under any applicable foreign, Federal, state, local or
other statutes, orders, laws, ordinances, regulations or the like, or case law,
that relate to employment or employment practices; and (iii) and any rights
and/or claims for attorneys’ fees.  The Employer agrees not to challenge or
contest the reasonableness, validity or enforceability of this Release.


(c)        Notwithstanding the foregoing, the Employer does not release any
Releasor from any of the following rights and/or claims:  (i) any rights and/or
claims the Employer may have that arise after the date Employee signs this
Release; (ii) any rights and/or claims that by law cannot be waived by private
agreement; (iii) any rights and/or claims which are based upon any acts or
omissions of any Releasor that involve fraud or arising out of acts that
constitute a violation of criminal laws; (iv) any rights and/or claims to
enforce the Employment Agreement in accordance with its terms (including the
restrictive covenants set forth in the Employment Agreement), subject to the
terms of this Release; or (v) any rights and/or claims to enforce this Release.


6.       Nothing in or about this Release prohibits Employee from: (a) filing
and, as provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (b) providing Confidential Information (as
defined in Section 4.3(a) of the Employment Agreement) to the extent required by
law or legal process or permitted by Section 21F of the Securities Exchange Act
of 1934; (c) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding; or (d) receiving an award for
information provided to any government agency that is responsible for enforcing
the law.
 
7.       Employee represents and warrants that Employee has not filed or
commenced any complaints, claims, actions or proceedings of any kind against any
Releasee with any Federal, state or local court or any administrative,
regulatory or arbitration agency or body.  The Company represents and warrants
that neither the Company nor any of the Releasees has filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasor with
any Federal, state or local court or any administrative, regulatory or
arbitration agency or body.  Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. These
Releases and the Release Payment are not intended to be, shall not be construed
as and are not, an admission or concession by any Releasee or Releasor of any
wrongdoing or illegal or actionable acts or omissions.
 
 
3

--------------------------------------------------------------------------------

 
 
8.       (a)   Except as set forth in Section 9(a) below, the parties hereby
represent and agree to keep confidential and not disclose orally or in writing,
to any person, except as may be required by law, any and all information
concerning the existence or terms of this Release and the amount of any payments
made hereunder.  The parties further agree that, except as shall be required by
law, they shall keep confidential and not disclose orally or in writing,
directly or indirectly, to any person (except Employee’s immediate family,
attorneys, tax advisor and accountant), any and all information concerning any
facts, claims or assertions relating or referring to any experiences of Employee
or treatment Employee received by or on behalf of any Releasee through the date
of this Release.


(b)       If Employee is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any information covered by
Section 8(a), Employee shall promptly notify the Company of such request or
requirement so that the Company may seek to avoid or minimize the required
disclosure and/or to obtain an appropriate protective order or other appropriate
relief to ensure that any information so disclosed is maintained in confidence
to the maximum extent possible by the agency or other person receiving the
disclosure, or, in the discretion of the Company, to waive compliance with the
provisions of this Release. Employee shall use reasonable efforts, in
cooperation with the Company or otherwise, to avoid or minimize the required
disclosure. If, in the absence of a protective order or the receipt of a waiver
hereunder, Employee is compelled to disclose such information, Employee shall
disclose only so much of such information to the party compelling disclosure as
he believes in good faith on the basis of advice of counsel is required by law,
and Employee shall give the Company prior notice of such information he believes
he is required to disclose.  Notwithstanding the foregoing, pursuant to the
Defend Trade Secrets Act of 2016, Employee understands that:  An individual may
not be held criminally or civilly liable under any Federal or state trade secret
law for the disclosure of a trade secret that:  (i) is made (a) in confidence to
a Federal, state, or local government official, either directly or indirectly,
or to an attorney; and (b) solely for the purpose of reporting or investigating
a suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding.  Further, Employee
understands that an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the employer’s
trade secrets to the attorney and use the trade secret information in the court
proceeding if the individual:  (i) files any document containing the trade
secret under seal; and (ii) does not disclose the trade secret, except pursuant
to court order.


9.       (a)  The Company agrees that within four (4) business days following
entry into this Release, it shall file a Current Report on Form 8-K that
contains the following language:  “The Company regrets that things did not work
out for the longer term between Mr. Boire and the Company.  The Company
appreciates Mr. Boire’s efforts on behalf of the Company, and the Company wishes
Mr. Boire the best going forward.”  The Company agrees that such Form 8-K shall
not include any statements inconsistent with the foregoing statement, and that
any statements or announcements (including press releases) issued by the Company
on or after the date of this Release that reference or otherwise explicitly
relate to Employee’s termination shall not be inconsistent with the foregoing
statement.


(b)        Without limitation to the survival of any other terms of the
Employment Agreement subsequent to the end of Employee’s employment, the
expiration or termination of the Employment Agreement, and/or the execution and
effectiveness of this Release, Employee and the Company expressly acknowledge
that the terms of Sections 4 and 5 of the Employment Agreement survive and shall
be in full force and effect as provided in the Employment Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
10.       The covenants, representations and acknowledgments made by Employee
and the Company in this Release shall continue to have full force and effect
after the execution and effectiveness of this Release and the delivery of the
Release Payment, and this Release shall inure to the benefit of each Releasee
and Releasor, and the successors and assigns of each of them, to the extent
necessary to preserve the intended benefits of such provisions. If any section
of this Release is determined to be void, voidable or unenforceable, it shall
have no effect on the remainder of this Release, which shall remain in full
force and effect, and the provisions so held invalid or unenforceable shall be
deemed modified as to give such provisions the maximum effect permitted by
applicable law. Without limitation to Section 3.9 of the Employment Agreement,
the Company shall be excused and released from any obligation to make payment of
the Release Payment, and Employee shall be obligated to return to the Company
the Release Payment, in the event that Employee is found to have (a) made a
material misstatement in any term, condition, covenant, representation or
acknowledgment in this Release or (b) committed or commits a material breach of
any term, condition or covenant in this Release.


11.       This Release and the Employment Agreement constitute the sole and
complete agreement between the parties with respect to the matters set forth
therein and supersedes all prior agreements, understandings and arrangements,
oral or written, between Employee and the Company with respect to the subject
matter thereof. This Release may not be amended or modified except by an
instrument or instruments in writing signed by the party against whom
enforcement of any such modification or amendment is sought. Either party may,
by an instrument in writing, waive compliance by the other party with any term
or provision of this Release to be performed or complied with by such other
party.


12.       With respect to any claims or disputes under or in connection with
this Release or any claims released under Section 4 or 5 of this Release,
Employee and the Company hereby acknowledge and agree that Sections 6.7 and 6.9
of the Employment Agreement shall govern. Employee acknowledges that a breach of
the provisions of this Release may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law, and
that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other
remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.


13.       Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.
 
 
 
5

--------------------------------------------------------------------------------

 
 
14.       By executing this Release, Releasor acknowledges that (a) Employee has
been advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least twenty-one (21)
days) to review this Release and to consider whether to sign this Release; (c)
Employee has been advised that Employee has seven (7) days following execution
to revoke this Release (“Revocation Period”); and (d) this Release must be
executed and become irrevocable within sixty (60) days following October 26,
2016 in order for the Company to pay the Release Payment, with the Release
Payment being paid by the Company within five (5) business days following the
date on which this Release becomes irrevocable. Notwithstanding anything to the
contrary contained herein or in the Employment Agreement, this Release shall not
be effective or enforceable, and the Release Payment is not payable and shall
not be delivered or paid by the Company, until the Revocation Period has expired
and provided that Employee has not revoked this Release. Employee agrees that
any revocation shall be made in writing and delivered to Michelle Smith, Vice
President, Human Resources, Barnes & Noble, Inc., 122 Fifth Avenue, NY, NY
10011. Employee acknowledges that revocation of this Release shall result in the
Company’s not having an obligation to pay the Release Payment.


[Remainder of page intentionally blank. Signature page follows.]
 
 
6

--------------------------------------------------------------------------------


 

RONALD D. BOIRE  
BARNES & NOBLE, INC.
                          By:
/s/ Ronald D. Boire
  By: 
/s/ Bradley A. Feuer
   
Name:  Ronald D. Boire
   
Name:  Bradley A. Feuer
   
 
   
Title:    Vice President, General Counsel, and Corporate Secretary
 
Date:
October 26, 2016
 
Date:
October 26, 2016
 

 
 
 
 
 
 
7